HALL, Justice,
concurring.
I join in the writ grant and order. In this child custody case between the father who is a Louisiana domiciliary and the mother who is a Texas domiciliary, where the children are living with the mother’s parents in Peru, having moved there from their home in Louisiana with their mother who returned to the United States, the Louisiana court has subject matter jurisdiction under LSA-R.S. 13:1702A(2) and (4). Venue is not an issue, the mother having answered and appeared in the divorce and custody proceedings instituted in the Family Court for East Baton Rouge Parish prior to filing the exception of lack of subject matter jurisdiction.
CALOGERO, C.J., and LEMMON, J., would grant and docket for hearing.